24 Ill. App. 2d 566 (1960)
165 N.E.2d 543
Hugh K. Funderburg, Plaintiff-Appellant,
v.
Frederick W. Shappert, Jr. and Verona M. Shappert, Defendants-Appellees.
Gen. No. 11,324.
Illinois Appellate Court  Second District, First Division.
March 16, 1960.
Released for publication April 5, 1960.
Stanley H. Guyer and Edward J. Enichen, for plaintiff-appellant.
Miller, Thomas, Hickey, and Collins, and Vedder, Price, Kaufman and Kammholz (Francis E. Hickey, Charles R. Kaufman, and Edward W. Rothe, of counsel) for defendants-appellees.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Decree affirmed.
Not to be published in full.